       Case 1:21-cv-11330-ADB Document 1 Filed 08/17/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


ISIAH MCKENZIE
      Plaintiff

v.
                                                         C.A. NO.:

THE UNITED STATES OF AMERICA
     Defendant



                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                          PARTIES

1.   The plaintiff, Isiah McKenzie (“McKenzie”) is a resident of Boston, Suffolk County,
     Massachusetts.

2.   The defendant, The United States of America, is a country in which the Department of
     the Army is a military institution employing agents to serve as recruiters with a principal
     place of business located at 5417 Alabama Avenue, Joint Base McGuire-Dix-Lakehurst,
     New Jersey.

                                       JURISDICTION

3.   This Court has subject matter jurisdiction over this case pursuant to the Federal Torts
     Claims Act - 28 U.S.C. §1346.

4.   On October 2, 2020, the plaintiff presented a claim via certified mail return receipt
     requested with form OMB No.: 1105-0008 and supporting documentation to The Legal
     Office, Army Support Activity Fort Dix, 5165 Maryland Avenue, Joint Base MDL, New
     Jersey.

5.   On October 8, 2020, the plaintiff, through counsel, received acknowledgement of his
     claim in accordance with the Federal Tort Claims Act (28 USC §§ 2671-2680).

6.   The six-month mandatory administrative processing and investigation period expired on
     April 8, 2021; therefore, the plaintiff has complied with all prerequisites for the filing of
     this civil action in accordance with the Federal Tort Claims Act (28 USC §§ 2671-2680).




                                               1
        Case 1:21-cv-11330-ADB Document 1 Filed 08/17/21 Page 2 of 5




                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

7.    McKenzie L. Wareham was a Recruiter for the United States Army and authorized agent
      of The United States of America.

8.    On or about October 17, 2018, at approximately 9:35 p.m. the plaintiff, McKenzie, was a
      pedestrian crossing in a crosswalk at the intersection of Route 129 and Cass Street in
      Trenton, New Jersey.

9.    On or about October 17, 2018, at approximately 9:35 p.m. McKenzie L. Wareham was
      operating a white Ford Focus bearing registration number G13 07956.

10.   On or about October 17, 2018, at approximately 9:35 p.m. McKenzie L. Wareham was
      operating a white Ford Focus bearing registration number G13 07956 owned by the
      United States of America.

11.   On or about October 17, 2018, at approximately 9:35 p.m. McKenzie L. Wareham was
      operating a white Ford Focus bearing registration number G13 07956 in the scope of her
      employment as a Recruiter for the United States Army.

12.   As the operator of a motor vehicle on October 17, 2018, McKenzie L. Wareham owed a
      duty of care to all others using the roadways including pedestrian, Isiah McKenzie.

13.   On or about October 17, 2018, the white Ford Focus bearing registration number G13
      0795U operated by McKenzie L. Wareham while in the scope of her employment with
      The United States of America struck the plaintiff, McKenzie, while he was lawfully in
      the crosswalk on Route 129 in Trenton, New Jersey.

14.   As a result of McKenzie L. Wareham’s negligence while in the scope of her employment
      as a United States Army Recruiter with The United States of America, the plaintiff, Isiah
      McKenzie sustained serious and permanent personal injuries, incurred substantial
      medical bills, and expenses, and has been prevented from performing his usual activities
      of daily living.

                               COUNT I: NEGLIGENCE

15.   The plaintiff realleges, repleads, and incorporates by reference paragraphs 1-14 above as
      if fully set forth herein.

16.   The defendant, The United States of America, through its agent, McKenzie L. Wareham,
      owed a duty of reasonable care in the operation of the white Ford Focus bearing
      registration number G13 07956 to all persons on or about October 17, 2018, including but
      not limited to the plaintiff, Isiah McKenzie.

17.   On or about October 17, 2018, the defendant, The United States of America, through its
      agent, McKenzie L. Wareham, was negligent and breached its duty of care to the

                                              2
            Case 1:21-cv-11330-ADB Document 1 Filed 08/17/21 Page 3 of 5




         plaintiff, Isiah McKenzie, by failing to operate the defendant’s vehicle in a reasonable
         manner, and for striking Isiah McKenzie.

18.      As a direct and proximate result of the defendant’s agent’s negligence, the plaintiff, Isiah
         McKenzie, suffered and will continue to suffer severe and permanent injuries, physical
         and emotional damages, loss of earning capacity, pain and suffering, and has been
         prevented from carrying on his usual activities of daily living.

          WHEREFORE, the plaintiff, Isiah McKenzie, prays this Honorable Court enter judgment
      against the defendant, The United States of America, on Count I, in the full amount of any
      and all damages recoverable at law, costs, attorneys’ fees, and for such other and further
      relief which this Court deems just and proper.

                                     COUNT II: AGENCY

19.      The plaintiff realleges, repleads, and incorporates by reference paragraphs 1-18 above as
         if fully set forth herein.

20.      On October 17, 2018, The United States of America was the registered owner of the
         vehicle operated by McKenzie L. Wareham in the scope of her employment as a United
         States Army Recruiter, which was involved in a collision with the plaintiff, Isiah
         McKenzie.

21.      At the time of the collision between the vehicle registered to The United States of
         America and the plaintiff, Isiah McKenzie, McKenzie L. Wareham while in the scope of
         her employment as a United States Army Recruiter and was operating the defendant, The
         United States of America’s, vehicle under the control of the defendant, The United States
         of America.

22.      At the time of the collision between the vehicle registered to The United States of
         America and the plaintiff, Isiah McKenzie, McKenzie L. Wareham, was operating the
         defendant, The United States of America’s vehicle with the permission of the defendant,
         The United States of America.

23.      As a result of the negligence of McKenzie L. Wareham while in the scope of her
         employment as a United States Army Recruiter for the defendant, The United States of
         America, the plaintiff, Isiah McKenzie, suffered and will continue to suffer severe and
         permanent injuries, loss of earning capacity, physical and emotional damages, pain and
         suffering, and has been prevented from carrying on his usual activities of daily living.

24.      As registered owner of the vehicle, the defendant, The United States of America, is
         legally responsible for the negligent conduct of the vehicle’s operator, McKenzie L.
         Wareham. M.G.L. ch. 231 §85A-B.




                                                  3
          Case 1:21-cv-11330-ADB Document 1 Filed 08/17/21 Page 4 of 5




        WHEREFORE, the plaintiff, Isiah McKenzie, prays that this Honorable Court enter
judgment against the defendant, The United States of America, on Count II, in the full amount of
any and all damages recoverable at law, costs, attorneys’ fees, and for such other and further
relief which this Court deems just and proper.

                             COUNT III: VICARIOUS LIABILITY

25.    The plaintiff realleges, repleads and incorporates by reference paragraphs 1 – 24 above as
       if fully set forth herein.

26.    On or about October 17, 2018, the defendant’s agent, McKenzie L. Wareham, while in
       the scope of her employment as a United States Army Recruiter for the defendant, The
       United States of America, owed a duty of reasonable care in the operation of the white
       Ford Focus bearing registration number G13 07956 to all persons, including but not
       limited to, the plaintiff, Isiah McKenzie.

27.    On or about October 17, 2018, the defendant’s agent, McKenzie L. Wareham, while in
       the scope of her employment as a United States Army Recruiter, was negligent and
       breached her duty of care to the plaintiff, Isiah McKenzie, by failing to operate the
       defendant, United States of America’s, vehicle in a reasonable manner, and for striking
       Isiah McKenzie.

28.    As a direct and proximate result of the defendant’s negligence, the plaintiff, Isiah
       McKenzie, suffered and will continue to suffer severe and permanent injuries, physical
       and emotional damages, loss of earning capacity, pain and suffering, and has been
       prevented from carrying on his usual activities of daily living.

29.    The defendant, The United States of America, is vicariously liable for the actions of its
       agent, McKenzie L. Wareham, while operating the United States of America’s white
       Ford Focus bearing registration number G13 07956 in the scope of her employment as a
       United States Army Recruiter.

        WHEREFORE, the plaintiff, Isiah McKenzie, prays that this Honorable Court enter
judgment against the defendant, The United States of America, on Count III, in the full amount
of any and all damages recoverable at law, costs, attorneys’ fees, and for such other and further
relief which this Court deems just and proper, as a result of the defendant’s negligence.

         COUNT IV: NEGLIGENT TRAINING, MONITORING, and SUPERVISION

30.    The plaintiff re-alleges, re-pleads, and incorporates by reference paragraphs 1-29
       above as if fully set forth herein.

31.    On or about October 17, 2018, Defendant, The United States of America, through its
       agents, servants, employees, and/or others for whom it is legally responsible, negligently
       trained, monitored and supervised, McKenzie L. Wareham, in the operation of its white
       Ford Focus bearing registration number G13 07956.

                                                 4
          Case 1:21-cv-11330-ADB Document 1 Filed 08/17/21 Page 5 of 5




32.    On or about October 17, 2018, Defendant, The United States of America, through its
       agents, servants, employees, and/or others for whom it is legally responsible, negligently
       initiated and participated in the decision to allow McKenzie L. Wareham to operate its
       white Ford Focus bearing registration number G13 07956.

33.    On or about October 17, 2018, Defendant, The United States of America, with actual
       knowledge of the driving history of McKenzie L. Wareham, allowed McKenzie L.
       Wareham to operate its white Ford Focus bearing registration number G13 07956.

34.    As a direct and proximate result of the negligent training, monitoring and supervision by
       Defendant, The United States of America, the plaintiff, Isiah McKenzie, sustained serious
       and permanent injuries, physical and emotional damages, loss of earning capacity, pain
       and suffering, and has been prevented from carrying on his usual activities of daily living.

        WHEREFORE, the plaintiff, Isiah McKenzie, prays that this Honorable Court enter
judgment against the defendant, The Unites States of America, on Count IV, in the full amount
of any and all damages recoverable at law, costs, attorneys’ fees, and for such other and further
relief which this Court deems just and proper.

 THE PLAINTIFF, ISIAH MCKENZIE, DEMANDS A JURY TRIAL ON ALL ISSUES
                         TRIABLE TO A JURY


                                             Respectfully submitted,
                                             Plaintiff, ISIAH MCKENZIE,
                                             By his Attorneys,


                                                    /s/ Sean C. Joanis           _
                                             Sean C. Joanis, Esq., BBO #: 653582
                                             Carly E. Meau, Esq., BBO #: 707505
                                             Jason D. Stone, Esq., BBO # 647233
                                             JASON STONE INJURY LAWYERS
                                             225 Friend Street, Suite 102
                                             Boston, MA 02114
                                             (617) 523-4357
                                             SCJ@StoneInjury.com
                                             CEM@StoneInjury.com
                                             JDS@StoneInjury.com




                                                 5
